Citation Nr: 1432104	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hematuria, to include as secondary to service-connected residuals of umbilical and right inguinal hernia surgeries. 

2.  Entitlement to service connection for respiratory disorder. 

3.  Entitlement to service connection for recurrent pharyngitis. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for a skin rash. 

6.  Entitlement to an initial compensable evaluation for right groin muscle strain secondary to service-connected residual scars status post umbilical and right inguinal hernia surgeries. 

7.  Entitlement to an initial compensable evaluation for right lower quadrant strain secondary to service-connected residual scars status post umbilical and right inguinal hernia surgeries.

8.  Entitlement to an initial compensable evaluation for residual scars status post umbilical and right inguinal hernia surgeries.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to September 1994. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Denver, Colorado (RO).  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing via videoconference from the RO.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  A copy of the hearing transcript has been associated with the claims folder.  Following the Board hearing, the Veteran submitted additional evidence in support of his claims with a waiver of initial consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for dental disability for treatment and compensation purposes has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.   The RO should also refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of entitlement to service connection for recurrent pharyngitis, a low back disorder and skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran's current hematuria had an onset during his period of service, or is otherwise related to his period of service, to include as residual of umbilical and right inguinal hernia surgeries. 

2.  The preponderance of the competent evidence is against a finding that the Veteran's current respiratory disorder, identified as recurrent bronchitis, had an onset during his period of service, or is otherwise related to his period of service.

3.  Throughout the entire period under appeal, the Veteran's disability due to right groin muscle strain has been manifested by no more than slight muscle injury resulted from occasional fatigue-pain, but with normal muscle strength and no functional impact.

4.  Throughout the entire period under appeal, the Veteran's disability due to right lower quadrant strain has been manifested by no more than slight muscle injury resulted from occasional fatigue-pain, but with normal muscle strength and no functional impact.

5.  Throughout the entire period under appeal, the Veteran's disability due to residual scars from post umbilical and right inguinal hernia surgeries have been manifested by two stable, superficial linear scars, with one scar measuring 1 inch long located on the umbilicus and the other scar measuring 3 inches long located on the right lower quadrant that are painful with use.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hematuria have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for respiratory disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for a compensable initial disability rating for right groin strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.55, 4.56 Diagnostic Code 5316 (2013).

4.  The criteria for a compensable initial disability rating for right lower quadrant strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.55, 4.56 Diagnostic Code 5319 (2013).

5.  The criteria for an evaluation of 10 percent, and not higher, for residual scars have been met for the entire period under appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159. 

The Veteran's claim regarding initial increase ratings for residual scars, right groin strain, and right lower quadrant strains arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the Veteran's service connection claims, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to the initial adjudication of the Veteran's claims, VA sent dated in January 2009, September 2009 and January 2010 that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio at 187.  Also, in each of those letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  VA was unable to locate the Veteran's Reserves treatment records.  The Board finds that the evidence shows that the Veteran's service treatment records from Evans Army Community Hospital and his Reserve service treatment records are unavailable and any additional efforts to obtain the records would be futile.  See the June 2009 and 2010 RO memorandums.  The Veteran was notified that these records were not located.  VA treatment records are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Veteran was afforded VA general medical examinations in February 2010.  In that examination report, the VA examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorders, and provided a medical opinion on the etiology of the diagnosed disorders.  In addition, the Veteran was afforded with VA scar and muscle examinations in November 2012 to evaluate the nature and severity of his disabilities due to residual scars, right groin strain, and right lower quadrant strain.  In the examination reports, the VA examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, as well as the clinical findings from examination.  The Board finds that the findings from the VA examination reports and the medical conclusions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Hematuria

The Veteran seeks entitlement to service connection for hematuria.  He contends that he has developed recurrent episodes of hematuria as a residual of his in-service umbilical and right inguinal hernia surgeries.  The Veteran reports that he developed an infection following his in-service surgeries for which he was hospitalized, and during his hospitalization, a urine test revealed findings of hematuria.  He further reports that he was informed by his treating physician that his hematuria could have been caused by infection following his surgeries.  See June 2013 Board hearing transcript, pages 16 and 17; and see also October 2011 statement attached to VA form-9. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of recurrent hematuria.  See the report of a February 2010 examination, as well as private treatment records.  Element (1), current disability, is satisfied. 

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.

A review of the service treatment and personnel records do not indicate that the Veteran complained about or sought treatment for hematuria or blood in urine while in military service.  As noted above, a complete set of the Veteran's treatment records from his hospitalization from December 10, 1992 to January 12, 1993 are not available, however, a January 1993 service hospital discharge summary shows that the Veteran was discharged with no complications following his treatment.  Notably, the Veteran's May 1994 examination prior to separation shows that that his urinalysis was normal, and on the associated report of medical history, the Veteran specifically denied ever having any history of blood in his urine.  

Although the Veteran is competent to testify that he was informed by service medical professionals that laboratory testing during his hospitalization revealed blood in his urine, he denied having ever experienced blood in his urine at the time of his separation from service in May 1994.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion that he first experienced hematuria during his period of service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The first evidence of the Veteran's hematuria comes from his private treatment records that show he presented in May 2001 with complaints of blood in his urine.  The May 2001 private treatment record shows that the Veteran denied any previous trauma and complained of intermittent bilateral flank pain.  He was evaluated with hematuria that was possibly due to prostate or kidney diseases.  Subsequent private treatment records show that diagnostic testing in 2003 demonstrated that the Veteran had benign nodules on each kidney and he had clinically insignificant mild prostatic enlargement.  It is unclear whether kidney and prostate involvement were ruled out as the etiological source of the Veteran's hematuria. 

There is no medical evidence showing that the Veteran's hematuria existed during active duty service.  See 38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran had complaints of hematuria until 2001, which comes seven years after his separation from service.  Such a length of time weighs against continuity of symptoms since his period of service.  Element (2), an in- disease, has not been satisfied.  

The record does show that the Veteran underwent umbilical and hernia surgeries during his period of service, and as result of those surgeries, he was hospitalized for almost a month.  Given the length of the Veteran's hospitalization as well as his reported history of infection following his surgeries, the Board finds that element (2), with respect to in-service injury has been satisfied. 

With respect to element (3), nexus or relationship, there is only the VA examiner's medical opinion of record addressing the etiology of the Veteran's recurrent hematuria.  After review of the entire record, and upon examination of the Veteran, the 2010 VA examiner concluded that the Veteran's recurrent hematuria was not a result of, or a residual of his in-service surgeries.  In support of his medical conclusion, the VA examiner stated that there is no anatomic or physiologic connection between umbilical and right inguinal hernia repairs and the subsequent development of hematuria. 

No medical opinion of record is contrary to the findings of the 2010 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Board notes that the Veteran has alleged that his treating physicians in Houston and Colorado have informed him that his hematuria is a residual of his in-service surgeries.  The Board finds this statement to be too attenuated to constitute competent medical evidence of nexus for secondary service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Moreover, the Board has reviewed the private treatment records, and these medical documents suggest that the etiology was unknown or possible secondary to kidney or prostate involvement. 

The Veteran's assertions are the only evidence relating his recurrent hematuria to his period of service.  However, he is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence regarding matters that go beyond lay observation, such as etiology of internal medicine disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).  The Veteran is competent to report what he has experienced, but the objective medical evidence is against his claim, and his reports of continuity of symptoms since his in-service hospitalization have been found to be not competent.

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service-connection claim for hematuria fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Respiratory Disorder

The Veteran seeks entitlement to service connection for respiratory disorder that is currently identified as bronchitis.  He contends that his current respiratory disorder had an onset during his period of service when he was stationed in Korea.  He testified that he developed symptoms of chest pain, shortness of breath and bronchial infection that required hospital treatment for two days and his in-service symptoms mark the onset of his recurrent bronchitis.  He further testifies that he has experienced recurrent episodes of bronchitis each year since his period of service.  See June 2013 Board hearing transcript, pages 13 and 14. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of recurrent bronchitis.  See the report of a February 2010 VA examination as well as private treatment records.  Element (1), current disability, is satisfied. 
The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records do not show any indication of bronchitis or other respiratory-related problems.  The report of a May 1994 examination prior to separation shows that the Veteran's lungs and chest were evaluated as normal and that his chest x-ray was negative.  On the associated report of medical history, the Veteran denied ever having experienced symptoms indicative of respiratory-related problems.   
Post-service private treatment records show that the Veteran first sought treatment for bronchitis in July 1996.  Notably, the July 1996 private treatment record shows the Veteran denied any significant history of respiratory problems.  The Veteran has subsequently sought treatment for recurrent episodes of bronchitis since then.  

There was no indication of any respiratory problems during the Veteran's period of service.  See 38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran was treated for bronchitis or other chronic respiratory problems until two years after his separation from service.  Element (2), an in- disease, has not been satisfied. 

The service record do show that the Veteran scheduled for deployment in February 1991 as a member of the 23rd Replacement Detachment in Southwest Asia.  Although none of the other available records confirm his deployment to Southwest Asia in 1991, the Veteran informed the 2010 VA examiner that his pulmonary problems worsened after his ten week deployment in the Gulf War Theatre in 1991.  The Veteran further reports that his respiratory problems were worsened as result of desert sand and heat.  

The Board notes that service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  However, here, the Veteran has been diagnosed with bronchitis.  Regardless that service connection on a presumptive basis is not warranted, element (2), with respect to in-service injury has been satisfied. 

With respect to element (3), nexus or relationship, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed bronchitis and the Veteran's period of service.   Here, the record only contains a negative medical nexus opinion by the February 2010 VA examination report.  In that report, the VA examiner noted that a review of the claims folder, including the Veteran's reported medical history and the findings from clinical evaluation.  Based on a review of the claims folder, the VA examiner concluded that the Veteran's recurrent bronchitis was not related to his period of service.  The VA examiner stated that the Veteran's bronchitis had an onset after his separation service.  The medical conclusion was supported by the VA examiner review of the Veteran's service and post-service treatment records that did not show he complained of or sought treatment for chronic respiratory disorder until 1996, which comes two years after his separation from service.  

The Veteran has not submitted competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board acknowledges that the Veteran has asserted that he has experienced symptoms indicative of recurrent bronchitis since his service period.  The Veteran is competent to describe his in-service experiences and observations of respiratory symptomatology.  Also, the medical record does show that the Veteran complained of recurrent bronchitis since two years following his period of service.  However, he is not competent to opine on the question of etiology in this case.  He is not describing an observed cause and effect relationship, which he can observe through his senses and which dictates an inescapable conclusion.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


3.  Initial Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Although the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Id.  

Right Groin and Right Lower Quadrant Muscle Strains

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d). 

Slight disability of muscles is characterized by a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  History and complaint characteristic of a slight muscle disability includes service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability as defined above.  38 C.F.R. § 4.56(d)(1)(ii).  Objective findings characteristic of a slight muscle disability include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1)(iii). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56 (d)(2)(i).  History and complaint characteristic of a moderate muscle disability includes service department records or other evidence of in-service treatment for the wound, a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined above, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings characteristic of a moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  History and complaint characteristic of a moderately severe muscle disability include service department records or other evidence showing hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective findings characteristic of a moderately severe muscle injury include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii). 

A severe muscle disability requires a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring.  38 C.F.R. § 4.56(d)(4)(i).  History and complaint characteristic of a severe muscle disability include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings characteristic of a severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation showing a loss of deep fascia or muscle substance, or soft flabby muscles in the wound area, muscles which swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4)(iii). 

The following, if present, are also signs of severe muscle disability: (1) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (2) adhesion of the scar to the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (3) diminished muscle excitability; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscles not in the track of the missile; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii)(A)-(G). 

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran's disability due to right groin strain has been evaluated as noncompensable under Diagnostic Code 5316, which affects muscle group XVI, and his disability due to right lower quadrant strain has been evaluated as noncompensable under Diagnostic Code 5319, which affects muscle group XIX.  38 C.F.R. § 4.73, Diagnostic Codes 5316 and 5319.  

Muscle group XVI consists of the pelvic girdle group 1 muscles (psoas, iliacus, and pectineus) which control flexion of the hip.  Under Diagnostic Code 5316, a slight disability warrants a noncompensable rating; a moderate disability warrants a 10 percent rating; a moderately severe disability warrants a 30 percent rating; and a severe disability warrants a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5316.

Muscle group XIX consists of muscles of the abdominal wall (rectus abdominis; external oblique, internal oblique, transversalis, and quadratus lumborum) which control support and compression of the abdominal wall and lower thorax, flexion and lateral motion of the spine, and synergists in strong downward movements of the arm in muscle group I.  Under Diagnostic Code 5319, a slight disability warrants a noncompensable rating; a moderate disability warrants a 10 percent rating; a moderately severe disability warrants a 30 percent rating; and a severe disability warrants a 50 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5316.

The Veteran's service treatment records document that he underwent umbilical and right inguinal hernia surgeries in 1992. The service treatment records later show that he complained of problems involving his right testicle hanging lower than his left and intermittent suprapubic swelling following his in-service umbilical and right inguinal hernia surgeries.  The examining service physician noted that the Veteran had well-healed surgical scars and stated that these symptoms were normal post-operative conditions.  None of the subsequent service treatment records document problems involving the Veteran's right groin or right lower quadrant.  

Post-service private treatment records are silent for complaints, treatment, or diagnosis regarding a right groin and lower quadrant conditions. 

The Veteran was afforded a VA general medical examination in February 2010, in which the VA examiner noted that the Veteran reported problems with recurrent right lower quadrant abdomen and right groin pain since recovering from his in-service surgeries.  The Veteran stated that he experiences episodes of pain about one to two times a week that last for 5 to 10 minutes, and then resolved.  Clinical evaluation revealed no findings of deformity, masses, recurrent hernias, suprapubic swelling or tenderness on examination.  The Veteran was diagnosed with intermittent episodes of right lower quadrant and right groin muscle strains as residual of in-service surgeries. 

The Veteran was afforded a subsequent VA muscle injuries examination in November 2012.  The examiner reviewed the claims file, obtained a history from the Veteran who reported right groin and right lower quadrant pains since service.  The Veteran complained of daily pain and weekly episodes of flare-ups in pain with use.  He also reported that he has problems with prolonged walking because of the pain and he has missed days of work because of the pain and muscle spasms.  Based on the findings of physical examination, the Veteran was diagnosed with right groin strain affecting muscle group XVI and right lower quadrant strain affecting muscle group XIX.  

The examination report documents no scars or fascia and no effect upon muscle substance or function.  The sole cardinal sign or symptom of muscle disability displayed by the Veteran was consistent fatigue-pain of the muscle groups XVI and XIX.  Muscle strength testing revealed normal strength, with no atrophy noted.  The Veteran did not report the use of any assistive devices as a normal mode of locomotion.  The examiner noted that the Veteran's muscle injuries impact his ability to work because of the pain associated with prolonged sitting and need to change positions.  The examiner also noted that the Veteran's muscle injuries were active and there was no change in diagnoses. 

The Veteran has submitted statements as well as provided testimony in support of his claims claim.  In an October 2010 statement, the Veteran reported that his muscle injuries are manifested by sharp pains throughout the day and night.  He reported that he takes pain medication to help alleviate his symptoms.  During the June 2013 Board hearing, the Veteran testified that he experiences pain with prolonged sitting and he has difficulty with prolonged driving.  He further testified that he has had to miss about 4 to 5 days of work a month because of his muscle injury disabilities. 

After a careful review of the evidence of record, the Board finds that the Veteran is not entitled to compensable ratings under Diagnostic Codes 5316 and 5319 because the preponderance of the evidence does not demonstrate more than slight disability of the right groin and right lower quadrant muscles for any period on appeal.  In this regard, the Board notes that the 2012 VA examination documented only consistent fatigue-pain, with normal muscle strength and no functional impact.  38 C.F.R. § 4.56(d)(2)(ii).  There is no evidence of objective findings characteristic of a moderate muscle disability, such as loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or lowered threshold of fatigue. See 38 C.F.R. § 4.56(d)(2)(iii). 

The Board acknowledges that the criteria of 38 C.F.R. § 4.56 relating to Diagnostic Codes 5316 and 5319 are not stated in the conjunctive, and it is not required that all of the manifestations that are listed for a specific rating be shown.  Regardless, the Board finds that the Veteran's overall level of disability does not more nearly approximate the criteria for a compensable moderate disability rating under Diagnostic Codes 5316 and 5319.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5136 and 5319.  His disabilities are manifested by intermittent episodes of fatigue-pain that does not result in reduced muscle strength or functional impairment.  The severity of his disabilities due to right groin strain and right lower quadrant strain do not support the criteria above slight level of disability.  As such, neither disability warrants a compensable rating under the respective diagnostic criteria.   See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5136 and 5319

The Board has carefully and sympathetically considered the Veteran's complaints of flare-ups in pain and difficulty with prolonged sitting.  However, these complaints are not sufficient to warrant a compensable evaluation for his muscle injury disabilities.  These complaints simply do not equate to a greater disability than that contemplated by the current evaluation.  Intermittent episodes of pain and discomfort do not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain and discomfort may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain results in functional loss warranting the assignment of any increased evaluation.  Indeed, the 2012 VA examination clearly indicated that the Veteran had normal muscle strength and no functional impairment.  Thus, the evidence of record does not reflect any findings of functional loss which would warrant a higher evaluation for either of the Veteran's disabilities. 

The Board has also considered other potentially applicable Diagnostic Codes in evaluating any disability of the groin or abdominal wall muscles.  However, there is no indication that the Veteran has limitation of motion of the spine or hip to consider compensable ratings under any of the applicable diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5250 to 5253.  

In short, there is no basis to assign a higher rating upon alternate diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are also not appropriate, as the severity of such disabilities have been relatively stable throughout the appeal. 



Residual Scars

The Veteran's residual scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7800-7805.  In this case, the Veteran's disability due to residual scars is rated as noncompensable under Diagnostic Code 7804.  See Id.  Under Diagnostic Code 7804, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  Higher evaluates are warranted for more than two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

In this case, the Veteran seeks a compensable evaluation for his residual scars.  The Veteran contends that the severity of his disability due to residual scars from umbilical and right inguinal hernia surgeries supports a compensable evaluation. 

A review of the claims folder shows that during the applicable period under appeal, the Veteran's residual scar was evaluated in February 2010 and June 2013.  The record does not show that the Veteran has received any treatment for his residual scars.  

The report of a February 2010 VA general medical examination report shows the Veteran had well-healed residual umbilical and right inguinal surgery scars.  On clinical evaluation, the scars were observed to be deep, without evidence of underlying soft tissue loss, and with deep tissue disruption considered equal in size overlying the skin scar.  There was no evidence that either scar resulted in limitation of movement of joints, spine or torso.  The scars were smooth without inflammation or ulceration, and considered to have normal pigmented throughout.  On palpation, the scars were level with surrounding skin, flexible, non-induration, non-edematous, non-adherent, and non-tender.  The umbilical hernia scar measured 3 centimeters (cm) by 2 cm, and the right groin hernia scar measured 9 cm by 5 cm.  

The report of a November 2012 VA scar examination shows that the Veteran had two residual scars that were stable, superficial and linear, and with one measuring 1 inch long located on the umbilicus and the other measuring 3 inches long located on the right lower quadrant.  There was no evidence of recurrent hernia or painful scar on examination.  The scars did not cause any associated limitation of function or impact the Veteran's ability to work.  The Veteran reported that he experienced stabbing pain associated with the residual scars from active use.  

During the June 2013 Board hearing, the Veteran testified that he experiences pain located along his residual scars with movement and use. 

Based on the application of the criteria under Diagnostic Code 7804, the Board finds that evidence supports the assignment of a 10 percent evaluation for residuals scars.  In this regard, throughout the entire period under, the competent evidence of record demonstrates that the Veteran has two residual surgical scars that are both deep, but stable and linear.  The umbilical hernia scar measured 3 cm by 2 cm, and the right groin hernia scar measured 9 cm by 5 cm.  Although there was no evidence of pain on examination of the residual scars during the VA examinations, the Veteran has credibly and competently reported that he experiences symptoms of episodic pain from his scars with active use.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (emphasizing that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge).  

Based on the foregoing evidence, the Board finds that the Veteran's disability due to residuals scar warrants an increased disability rating of 10 percent as it more closely approximates two scars that are painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.   

The residual scar does not warrant a higher disability rating in excess of 10 percent under skin rating criteria.   In order to warrant a higher evaluation, the evidence must demonstrate that his residual scar exceeds an area of 12 square inches, or is manifested by more than two scars, or a scar that is both painful and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804.  In this regards, the Veteran's residual scars covers do not cover an area of 12 sq. inches, and the evidence of record clearly demonstrates that the Veteran's disability due to residual scars is only manifested by two stable scars.

The Board has also considered whether a higher evaluation would be available for based on any other disabling effect(s) affecting the groin and torso.  Notably, there was no evidence of limitation of function associated with the Veteran's residuals scars during the 2010 and 2012 VA examinations.  Moreover, the Veteran has already been awarded separation noncompensable rating for muscle injuries involving muscle groups XVI and XIX. 

In summary, a disability rating higher of 10 percent, and not higher, is available for the Veteran's residual scars.   The criteria do not demonstrate that an evaluation in excess of 10 percent is warranted for the Veteran's residual scars.  Accordingly, an evaluation of 10 percent, and not higher, is warranted. 

Extraschedular Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residual scar with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected residual scar. 

In reaching this conclusion, the Board considered that the Veteran's discomfort and pain due to his residual scars is a factor contemplated in the regulations and rating criteria that evaluate for painful scars or scar affecting functional use.  The assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's disabilities due to right groin strain and right lower quadrant strain, particularly his complaints of pain following use.  There is no evidence in the claims file of symptomatology from his disabilities that do not comport with the schedular criteria, which contemplate further degree of disability, including decreased muscle function.  

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his residual scars and muscle injuries.  Although the Veteran has competently reported that his muscle disabilities impact his ability to work and he has missed days of work because of his disabilities, he has not asserted that it is so severe has to preclude his ability to obtain and maintain substantially gainful employment.  Rather, the evidence of record shows that the Veteran has maintained his employment, despite his service-connected disabilities.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claims, it is inapplicable in this case.




ORDER

Entitlement to service connection for hematuria is denied. 

Entitlement to service connection for respiratory disorder is denied. 

Entitlement to a compensable initial disability rating for right groin strain is denied.

Entitlement to a compensable initial disability rating for right lower quadrant strain is denied.

Entitlement to an initial disability rating of 10 percent, and not higher, for residual scars, is granted. 


REMAND

The Veteran seeks entitlement to service connection for a low back disorder and a skin rash disorder.  Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claims. 

Skin Rash 

A remand is needed to obtain another VA opinion regarding the nature and etiology of the Veteran's claimed skin rash disorder.  The record shows that the 
Veteran underwent a February 2010 VA general medical examination, at which time the examiner found that the Veteran did not have a current skin disorder, and therefore did not render an opinion with respect to the etiology of the Veteran's claimed skin disorder.  However, the VA examiner failed to discuss the Veteran's competent lay statement of recurrent skin problems throughout the applicable period under appeal.  Notably, the service treatment records show that the Veteran sought treatment for skin problems in service and reflect a possible diagnosis of dermatitis. The Board finds that the 2010 VA examiner's medical conclusion is inadequate and the Veteran should be afforded another VA examination to obtain a medical opinion on the nature and etiology of his claimed skin rash.  

Low Back 

A VA examination is also needed to determine whether the Veteran has a current low back disorder that is related to his period of service.  The Veteran's service treatment records do not show he complained of low back during his period of service.  However, the Veteran has competently testified that suffered a back injury when he fell off the back of a moving vehicle during his period of service.  He further reported experiencing progressive low back pain since his period of service.  

There is no medical opinion of record that addresses whether the Veteran's current low back problem is related to his period of service, to include any in-service injury. Given the Veteran's competent testimony of in-service injury as well as continuity of low back symptoms, the Board concludes that a VA examination is warranted to determine whether the Veteran has current low back disorder that is related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Pharyngitis

The Veteran seeks entitlement to service connection for pharyngitis.  He contends that he experiences recurrent episodes of pharyngitis as a result of flare-ups of his severe gingivitis.  See June 2013 Board hearing transcript, pages 9 and 10.  His service treatment records show that his gingivitis first manifested during his period of service and he was treated for severe gingivitis in service.  In addition, the medical evidence demonstrates that the Veteran's recurrent pharyngitis is directly associated with flare-ups of his gingivitis.  See February 2010 VA examination report.  However, the Veteran's claim for service connection for dental disability for both treatment and compensation purposes has not yet been adjudicated by the RO, to include referable to appropriate VA medical facility to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381. 

In light of the referral of that dental disability claim, the Board finds that the pharyngitis claim on appeal is inextricably intertwined with the referred claim for dental disability.  Accordingly, the Board finds that it would be premature to render a decision on the pharyngitis issue at this time and it is therefore remanded pending the adjudication of the referred claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in obtain any outstanding records of pertinent VA or private treatment, and take appropriate action for obtaining any identified record and associating them with the claims folder. 

2. Arrange for the Veteran to undergo a VA skin examination with the appropriate specialist, in order to obtain a medical opinion on the likely nature and etiology of the Veteran's claimed skin rash disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  
All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing of the claims file, and the findings from another VA examination, the examiner should: 


a. Identify any skin disability that is currently shown or manifested by the record.  

b. For each skin problems identified, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the skin condition (i) had its onset during service; (ii) was manifested to a compensable degree during the first post-service year; or (iii) is otherwise related to any aspect of the Veteran's period of service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.
 
3. Arrange for the Veteran to undergo a VA examination with the appropriate specialist, in order to obtain a medical opinion on the likely nature and etiology of the Veteran's claimed low back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record, the examiner should provide opinions to the following: 

a. Identify the nature of the Veteran's claimed low back disorder. 

b. For any diagnosed low back disorder, provide an opinion on whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed disorder is causally or etiologically related to the Veteran's period of active service. 

The rationale for all opinions expressed must be provided. If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided.

4. The Veteran's referred the claim for dental disability, for both compensation and treatment purposes, should be adjudicated by the RO, to include referable to the appropriate VA Medical Center to determine if Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161, and that determination should be associated with the claims folder. 

5. Thereafter, the RO/AMC should review the expanded record and readjudicate the issues for entitlement to service connection for skin rash, low back condition, and recurrent pharyngitis.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


